Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to IDS
1.	This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 12/10/2021, which was filed after the Notice of Allowance dated 11/23/2021, after payment of Issue Fee on 12/14/2021.  The submission is in compliance with the provisions of QPIDS Path 2.  Accordingly the IDS has been thoroughly reviewed by the examiner, namely all the references submitted on 12/10/2021 (QPIDS) : 
 
Allowable Subject Matter
2.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…an output diffuser structure arranged on the output side of the output polariser, the output diffuser structure comprising first and second structured output layers arranged on the output side of the output polariser, the second structured layer having an input side and an output side, the first structured output layer being on the output side of the second structured output layer, having an input side and an output side, and having an output surface on the its output side, and the first and second structured output layers comprising first and second transparent materials that have an interface surface therebetween between first and second transparent materials on the input side of the first structured layer, at least one of the first and second transparent materials being a birefringent material having an optical axis that is aligned parallel or orthogonal to the electric vector transmission direction of the output polariser, wherein: the output surface of the first structured output layer has a first surface relief profile; the interface surface has a second surface relief profile; the first surface relief profile and the second surface relief profile have the same, aligned shapes but with a relative scaling in amplitude along an axis normal to the plane of the output polariser so that the amplitude of the first surface relief profile is less than the amplitude of the second surface relief profile; for light output from the output polariser, the refractive index of the first transparent material is greater than the refractive index of the second transparent material, said relative scaling and said refractive indices of the first and second transparent materials are selected so that the output diffuser structure introduces no net angular deflection of light rays passed by the output polariser along an axis along a normal to the plane of the output polariser.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-14 are also allowed due to their virtue of dependency.
Woodgate et al. US 2004/0240777 and Robinson et al. US 2018/0321553 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871